DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 9 and 12 are amended.
Claim 6 is canceled.
Claims 1-5 and 7-12 are examined on the merits.
Response to Arguments
Applicant's arguments filed 02/22/2021 have been fully considered but they are not persuasive.
With respect to claim 9, Applicants argue that claim 9 is now rewritten in the independent form, and therefore, is now in condition for Allowance.
However, claim 9 is amended in an improper manner, since it does not recite the limitations from the original claim 9 previously indicated as being Allowable Subject Matter, but instead recites limitations from initially filed claim 8 that makes claim indefinite. See the rejection of claim 9 below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation “the seat” that is not positively claimed in claim 9 that makes claim indefinite.
No art rejection is present for claim 9, since, the closest prior art of record Joshi et al. (US 7,615,036), Greener et al. (US 7,982,087) and Lockwood et al. (US 7,896,864) fail to teach, suggest or render obvious the support structure comprising a seat. 
 Claim 9 would have been be allowable had the limitation “seat” had been positively claimed. 

Allowable Subject Matter
Claims 1-5, 7, 8 and 10-12 are allowed over the Prior Art of record. 
The following is a statement of reasons for the indication of allowable subject matter:  
As previously stated, the closest prior art of record Joshi et al. (US 7,615,036), Greener et al. (US 7,982,087) and Lockwood et al. (US 7,896,864) fail to teach, suggest or render obvious the chamber wall including an annular lip extending internally into the chamber adjacent the flange forming an annular seat.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILYA Y TREYGER whose telephone number is (571)270-3217.  The examiner can normally be reached on 9:00 am to 6:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ILYA Y TREYGER/Examiner, Art Unit 3781                                                                                                                                                                                                        /TATYANA ZALUKAEVA/Supervisory Patent Examiner, Art Unit 3781